UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

June 19, 2013
Dear Colleague,
For decades, Braille has been a key tool for literacy for many blind and visually impaired
individuals. The Individuals with Disabilities Education Act (IDEA or Act),1 in section
614(d)(3)(B)(iii), specifically addresses a public agency’s responsibility to make
provisions for Braille instruction in educating blind and visually impaired students. This
requirement states that, "in the case of a child who is blind or visually impaired, [the
Individualized Education Program (IEP) Team must] provide for instruction in Braille
and the use of Braille unless the IEP Team determines, after an evaluation of the child's
reading and writing skills, needs, and appropriate reading and writing media (including
an evaluation of the child's future needs for instruction in Braille or the use of Braille),
that instruction in Braille or the use of Braille is not appropriate for the child." In the
1997 reauthorization of the IDEA, Congress added this requirement to ensure that blind
and visually impaired students are provided the Braille instruction that is necessary for
them to receive a free appropriate public education (FAPE). It was retained without
change when the IDEA was reauthorized in 2004.2 This requirement applies equally to
children who need Braille instruction when they enroll in kindergarten, as well as to
children who will benefit from Braille instruction because they face the prospect of future
vision loss later on in their educational careers.
Despite this requirement, one of the most serious concerns voiced by parents and
advocates of blind and visually impaired children is that the number of students receiving
instruction in Braille has decreased significantly over the past several decades. As a
result, these individuals believe that Braille instruction is not being provided to some
students for whom it may be appropriate. The purpose of this letter is to provide
guidance to States and public agencies to reaffirm the importance of Braille instruction as
a literacy tool for blind and visually impaired students, to clarify the circumstances in
which Braille instruction should be provided, and to reiterate the scope of an evaluation
required to guide decisions of IEP Teams in this area.3 This letter also identifies
resources that are designed to help strengthen the capacity of State and local personnel to
meet the needs of students who are blind or visually impaired.

1

Part B of the Individuals with Disabilities Education Act, 20 U.S.C. §§1401, 1411-1419 (2004).
The IDEA Part B regulation in 34 CFR §300.324(a)(2)(iii) incorporates this statutory requirement
verbatim.
3
Blind and visually impaired students are also protected by two other Federal laws: Section 504 of the
Rehabilitation Act of 1973 (Section 504), which prohibits disability discrimination by entities, such as
public schools, that receive Federal financial assistance (29 U.S.C. § 794, 34 CFR part 104); and Title II of
the Americans with Disabilities Act of 1990 (Title II), which prohibits disability discrimination by public
entities, including public schools, regardless of whether they receive Federal financial assistance (42 U.S.C.
§§ 12131-12134, 28 CFR part 35). The Office for Civil Rights (OCR) in the U.S. Department of Education
enforces Section 504 in public schools and, along with the U.S. Department of Justice, enforces Title II in
public schools. Information about OCR enforcement is available on OCR’s website at www.ed.gov/ocr.
2

Background
In the fall of 2010, nearly 30,000 of the students served under Part B of the IDEA were
reported as having “visual impairment including blindness” as their primary disability,
(approximately 0.07% of the total school population4). The population of children who
receive services under Part B of the IDEA due to blindness or visual impairment is
extremely diverse. These children display a wide range of vision difficulties and varying
adaptations to vision loss. With regard to the degree of vision loss, the student
population includes persons who are totally blind and persons with minimal light
perception, as well as persons with varying degrees of low vision. With regard to
adaptations to vision loss, persons with similar degrees of vision loss may function very
differently. A significant visual deficit that could pose formidable obstacles for some
children may pose far less formidable obstacles for others. This is because adaptations to
vision loss are shaped by individual factors, such as availability and type of family
support and the level of the child’s intellectual, emotional, physical, and motor
functioning.
The challenge for educators of blind and visually impaired children is how to teach skills
that sighted children typically acquire through vision. Blind and visually impaired
students use a variety of methods to learn to read, write, and acquire other skills. For
reading purposes, some students use Braille exclusively; others use large print or regular
print with or without low vision aids. Still others use a combination of methods,
including Braille, large print, low vision aids, and devices with computer generated
speech, while others have sufficient functional vision to use regular print.
Despite the wide range of vision difficulties and varying adaptations to vision loss in the
population of blind and visually impaired students, Braille has been a very effective
reading and writing medium for many of them. Research has shown that knowledge of
Braille provides numerous tangible and intangible benefits, including increased
likelihood of obtaining productive employment and heightened self-esteem.5 Given these
benefits, it is important that States and their public agencies ensure the appropriate
implementation of the IDEA requirement regarding Braille instruction.

4

Source: www.ideadata.org; see also 34 CFR §300.8(c)(13).
Bell, E. C. & Mino, N. “Blind and Visually Impaired Adult Rehabilitation and Employment Survey: Final
Results.” Journal of Blindness, Innovation & Research, Vol.1, No.1 (2013): Accessed April 8, 2013.
See www.pdrib.com/pages/researchreports.php.
5

Page 3 – Dear Colleague: Braille Instruction
Other IDEA Requirements
In implementing the IDEA requirement regarding Braille instruction, the following
additional IDEA requirements are applicable. Under IDEA, each State and its public
agencies must make FAPE available to children with specified disabilities residing in the
State in mandatory age ranges through a properly developed IEP. Each child’s IEP must
include the special education and related services and supplementary aids and services
that are necessary to ensure each child’s meaningful involvement and progress in the
general education curriculum offered to nondisabled students. 34 CFR §§300.101,
300.201, and 300.320-300.324.
Under 34 CFR §300.304(c)(4) and (6), an evaluation must assess the child in all areas
related to the suspected disability and must be sufficiently comprehensive to identify all
of the child’s special education and related services needs. Also, under 34 CFR
§300.304(c)(1)(iv), any assessments and other evaluation materials used to assess a child
must be conducted by trained and knowledgeable personnel.
Instruction in Braille and the Use of Braille
IEP Teams must ensure that children who are blind or who are visually impaired are
provided with the Braille instruction they need in order to receive FAPE and to ensure
their meaningful access to the general education curriculum offered to nondisabled
students. To this end, IEP Teams for blind and visually impaired students should
consider each child’s need for appropriate Braille instruction on an individual, case-bycase basis, and without undue delay. Systematic and regular instruction from
knowledgeable and appropriately trained personnel is essential for a child to become
proficient in Braille. IEP Teams must ensure that the instructional time allotted for
Braille instruction is sufficient to provide the level of instruction determined appropriate
for the child. For example, if a particular student has little or no skill in Braille reading
and writing, the IEP Team may conclude that frequent and intensive instruction in Braille
likely would be necessary to enable the student to have meaningful access to the general
curriculum.
Scope of Evaluation Related to Braille Instruction
The IDEA requires that Braille instruction must be provided to a child who is blind or
visually impaired, unless the IEP Team determines, based on an evaluation of the child's
current and future reading and writing needs, that Braille instruction is not appropriate for
a particular child. Generally, determinations regarding the components of evaluations for
particular children are matters within the purview of State and local officials. The
evaluation of vision status and the need (or future need) for Braille instruction should be
thorough and rigorous, include a data-based media assessment, be based on a range of
learning modalities, including auditory, tactile, and visual, and include a functional visual
assessment. An assessment of a child’s vision status generally would include the nature
and extent of the child’s visual impairment, and its effect, for example, on the child’s
ability to learn to read, write, do mathematical calculations, and use computers and other

Page 4 – Dear Colleague: Braille Instruction
assistive technology, as well as the child’s ability to be involved in and make progress in
the general curriculum offered to nondisabled students. Such an evaluation generally
would be closely linked to the assessment of the child’s present and future reading and
writing objectives, needs, and appropriate reading and writing media. The information
obtained through the evaluation generally should be used by the IEP Team in determining
whether it would be appropriate to provide a blind or visually impaired child with
instruction in Braille or the use of Braille as required by the IDEA. Factors, such as
shortages of trained personnel to provide Braille instruction; the availability of alternative
reading media (including large print materials, recorded materials, or computers with
speech output); or the amount of time needed to provide a child with sufficient and
regular instruction to attain proficiency in Braille, may not be used to deny Braille
instruction to a child. Rather, it would be appropriate to deny Braille instruction to a
child only when the child’s IEP Team, based on the results of a thorough and rigorous
evaluation, determines that instruction in Braille would be inappropriate for that child. In
addition, because the evaluation also must assess a child’s future needs, a child’s current
vision status should not necessarily determine whether it would be inappropriate for that
child to receive Braille instruction while in school. This is particularly true for a child
with a degenerative vision condition who may have a high degree of functional vision
when the evaluation is conducted. The evaluation of such a child would need to assess
whether, despite the child’s current vision status, the child still could benefit from Braille
instruction while in school to increase the likelihood that the child will obtain productive
employment and be able to participate more fully in family and community life.
Office of Special Education Programs’ Investments and Supports
A. Personnel Preparation
To help ensure that children with blindness and visual impairments receive appropriate
services, evidence-based interventions, and appropriate materials and media, including
Braille and Braille instruction, the U.S. Department of Education’s Office of Special
Education Programs (OSEP) awards competitive grants to support university programs
that prepare teachers of students who are blind or visually impaired. During Fiscal Year
(FY) 2012, OSEP invested approximately $18.6 million of discretionary grant funds
specifically to improve services and results for children who are blind or visually
impaired. These funds supported a variety of personnel preparation and technology
projects to increase the numbers of certified and licensed professionals with the unique
and specialized skills necessary to support the education of students with blindness and
visual impairments. OSEP funds personnel preparation programs for teachers of blind or
visually impaired students, Braille teachers, and orientation and mobility instructors.
OSEP requires these personnel development programs to include curricula and
coursework in Braille and Braille instruction.

Page 5 – Dear Colleague: Braille Instruction
B. Accessible Instructional Materials
OSEP also funds technology investments that promote the development, demonstration,
and use of technologies that provide students with print disabilities equal access to the
general education curriculum through collaboration with various industry, educational,
and consumer collaborators. These funding opportunities are designed to help strengthen
State and local capacity to meet the educational needs of children who are likely to
experience vision loss later in childhood or early adolescence.
Additionally, OSEP supports several initiatives to promote timely access to accessible
instructional materials for blind and visually impaired students. The National
Instructional Materials Access Center (NIMAC) is a national repository that makes
National Instructional Materials Accessibility Standard (NIMAS)6 files available for the
production of print instructional materials in specialized formats. The NIMAC receives
files in NIMAS format from textbook publishers, State educational agencies (SEAs) and
local educational agencies (LEAs), and makes these files available for download in a
variety of specialized formats, such as Braille, audio, or digital text, on behalf of
elementary or secondary school students who are blind, are visually impaired, or have
other print disabilities. Consistent with the IDEA requirements for SEAs and LEAs to
make accessible instructional materials available to persons who are blind, are visually
impaired, or have other print disabilities, all States must adopt NIMAS; however, SEAs
and LEAs may choose, but are not required to, coordinate with the NIMAC in carrying
out this responsibility.7
SEAs and LEAs are encouraged to access Bookshare, an online, accessible, digital library
that allows students to access a large and diverse collection of titles for school or pleasure
reading including textbooks, literature, leisure reading, reference materials, newspapers,
and magazines. Students can read multimodally (e.g., see and hear words as they are
being read and highlighted) and download reading materials to be used with other
technologies such as personal computers and cell phone devices.8 In 2007, Bookshare
received a $32 million five-year grant from OSEP to provide free access for students with
a qualified print disability.
The Office of Special Education and Rehabilitative Services (OSERS) provides a direct
appropriation to the American Printing House for the Blind (APH) to produce and
distribute books and other educational materials for students who are blind.9 SEA
representatives may order Braille textbooks from APH at no cost. In 2012, APH offered
955 unique products designed to assist with the education of students who are blind or
visually impaired.

6

NIMAS describes the minimum standard that SEAs and LEAs must meet in order to comply with their
responsibility under the IDEA to provide instructional materials to blind persons or other persons with print
disabilities. See sections 612(a)(23)(A), 613(a)(6), and 674(e)(4) of IDEA.
7
For more information regarding NIMAS and NIMAC, go to www.aim.cast.org.
8 For further information about Bookshare, go to www.Bookshare.org.
9
See 20 U.S.C. §§101-106a (2009); See also www.aph.org for further information.

Page 6 – Dear Colleague: Braille Instruction
Conclusion
Braille is a very effective reading and writing medium for many blind and visually
impaired persons, and research has shown that knowledge of Braille provides numerous
tangible and intangible benefits.10 Therefore, it is imperative that IEP Teams for blind
and visually impaired students provide for instruction in Braille and the use of Braille for
those students, unless, based on a thorough and rigorous evaluation, the IEP Team
determines that instruction in Braille or the use of Braille is not appropriate for a
particular student.
We hope this information is helpful in clarifying the application of the IDEA
requirements regarding Braille instruction for children who are blind or visually
impaired. Thank you for your continued interest in improving results for children with
disabilities.
Sincerely,

Melody Musgrove, Ed. D.
Director,
Office of Special Education Programs

10

Bell & Mino, op.cit.

Michael K. Yudin
Delegated the Authority
to perform the functions
and the duties of Assistant
Secretary for Special
Education and
Rehabilitative Services

